UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7527


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MICHAEL BROWN, a/k/a Rasheem Russell, a/k/a Hakeem Brown,
a/k/a Rasheem Jamal Russell, a/k/a Michael Haseem Brown,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Senior
District Judge. (1:01-cr-00023-CMH-1)


Submitted:    June 18, 2009                 Decided:   June 22, 2009


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Brown, Appellant Pro Se.      Kathleen Marie Kahoe,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael      Brown     appeals    the    district     court’s    order

denying    his   motion    for    reduction    of    sentence    pursuant   to   18

U.S.C. § 3582(c) (2006).            We have reviewed the record and find

no reversible error.             Accordingly, we affirm for the reasons

stated by the district court.           United States v. Brown, No. 1:01-

cr-00023-CMH-1 (E.D. Va. filed July 14, 2008 & entered July 16,

2008).     We dispense with oral argument because the facts and

legal    contentions      are    adequately    presented    in    the    materials

before    the    court   and     argument    would   not   aid   the    decisional

process.

                                                                          AFFIRMED




                                        2